DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are pending.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of preparing an explant comprising rehydrating Cannabis seed, classified in CPC A10H 4/005.
II. Claims 10-11, drawn to a Cannabis explant, classified in CPC A01H 6/28.
III. Claims 12-17, 31, and 33, drawn to a method for transforming a Cannabis plant, classified in CPC C12N 15/8243.
IV. Claims 18-19, drawn to a transformed Cannabis plant, classified in CPC C12N 15/8241.
V. Claims 20-22, drawn to a method for producing transformed Cannabis seed comprising contacting a female flower with Agrobacterium, classified in CPC C12N 15/8205.
VI. Claims 23-30, 32, and 34, drawn to a method for transforming Cannabis plant comprising culturing Cannabis seed to produce an explant, transforming the explant and culturing the explant on selective media, classified in CPC C12N 15/8209.
The inventions are independent or distinct, each from the other because:
Inventions I, III, V, and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a 
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed involve distinct cannabis . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Invention II literally reads on any Cannabis plant, which can be made by materially different means – including breeding or vegetative propagation. The plant need not propagate from excised meristematic tissue (such as an embryo) to develop into the Cannabis plant claimed – it is indistinguishable from Cannabis plants that grow directly from seeds or that are planted from cuttings as clones. 
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, Invention III literally reads on any transgenic Cannabis plant, which can be made by materially different means – including breeding, vegetative propagation – and transformed by any means (including Agrobacterium, particle bombardment, or electroporation, for example). The plant need not propagate from excised meristematic tissue (such as an embryo) that is transformed to . 

This application contains claims directed to the following patentably distinct species:

If Invention III is elected, the species are as follows: 
THCA, CBDA, OMT21, LTP2, PT3, PT1
If LTP2 is not elected, SEQ ID NO: 28 = BraLTP2, will be withdrawn (claim 31).
Guide RNA THCA, CBDA, EPSP
Applicant should elect either a) or b) and then one species from within the group of a) or b). It is noted that should there be overlap between the elected member of a) and b) – for example, THCA - the opposing group may be rejoined. However, if the Applicant elects a member only present in one group – for example, EPSP – the claim(s) corresponding to the non-elected members will be withdrawn (for example, claims 31 and 16).

If Invention VI is elected, the species are as follows:
THCA, CBDA, OMT21, LTP2, PT3, PT1
If LTP2 is not elected, SEQ ID NO: 28 = BraLTP2, will be withdrawn (claim 32).
Guide RNA that targets THCA, CBDA, or EPSP
Applicant should elect either a) or b) and then one species from within the group of a) or b). It is noted that should there be overlap between the elected member of a) and b) – for example, THCA, the opposing group may be rejoined. However, if the Applicant elects a member only 


The species are independent or distinct because different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. In the instant case, these sequences represent unique genes that have different functions and effects on the plant that do not overlap in scope. Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art. 
Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Tambryn VanHeyningen on 14 September 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ashley K Buran/Primary Examiner, Art Unit 1662